     Case 1:15-cv-00725-RSK ECF No. 116 filed 11/29/18 PageID.666 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


LA ANTONETTE ANDERSON,

                   Plaintiff,                                 Case No. 1:15-cv-725

v.                                                            Hon. Ray Kent

HAWORTH, INC.,

            Defendant.
_______________________________________/


                                            JUDGMENT

                   In accordance with the Findings of Fact and Conclusions of Law set forth in open

court this date;

                   IT IS HEREBY ORDERED that judgment is entered in favor of plaintiff in the

amount of $86,258.00.



Dated: November 29, 2018                        /s/ Ray Kent
                                                RAY KENT
                                                United States Magistrate Judge
